 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Melissa Randall, et al.,                           No. CV-18-04006-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   PDW Productions LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is the parties’ “Joint Motion for Approval of Settlement
16   Agreement and for Dismissal of the Lawsuit with Prejudice” (Doc. 21). The settlement
17   agreement for which the parties seek the Court’s approval was lodged under seal. (Doc.
18   22.) The parties have not affirmatively sought permission from the Court to file their
19   settlement agreement under seal, as is required by LRCiv 5.6(a), and certainly have not
20   “set forth a clear statement of the facts and legal authority justifying the filing of the
21   document under seal,” as is required by LRCiv 5.6(b). The Court will therefore construe
22   the pending motion as incorporating a motion to seal and will deny it without prejudice.
23          The public has a general right to inspect judicial records and documents, such that
24   a party seeking to seal a judicial record must overcome “a strong presumption in favor of
25   access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To
26   do so, the party must “articulate compelling reasons supported by specific factual findings
27   that outweigh the general history of access and the public policies favoring
28   disclosure . . . .” Id. at 1178-79 (internal quotation marks and citations omitted). The Court
 1   must then “conscientiously balance the competing interests of the public and the party who
 2   seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation marks
 3   omitted). “After considering these interests, if the court decides to seal certain judicial
 4   records, it must base its decision on a compelling reason and articulate the factual basis for
 5   its ruling, without relying on hypothesis or conjecture.” Id. (internal quotation marks
 6   omitted).
 7          The “stringent” compelling reasons standard applies to all filed motions and their
 8   attachments where the motion is “more than tangentially related to the merits of a case.”
 9   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016).
10   “Because approval of the proposed settlement will be dispositive, the compelling reasons
11   standard set forth in Kamakana applies to the parties’ motion to seal.” In re Sepracor Inc.
12   Fair Labor Standards Act (FLSA) Litig., 2009 WL 3253947, *1 (D. Ariz. 2009). “Absent
13   a compelling reason, which the parties have not provided, sealing the settlement agreement
14   from public scrutiny would thwart the public’s independent interest in assuring that
15   employee’s wages are fair and thus do not endanger the national health and well-being.”
16   Id. (internal quotation marks omitted).
17          The parties have not attempted to “articulate compelling reasons supported by
18   specific factual findings that outweigh the general history of access and the public policies
19   favoring disclosure,” Kamakana, 447 F.3d at 1178-79 (emphasis added)—indeed, they
20   have given no reason at all.
21          The parties have three options, one of which they must exercise by June 20, 2019:
22   (1) they may file a joint motion to seal in an attempt to satisfy the Kamakana standard by
23   including compelling reasons for sealing the settlement agreement, supported by specific
24   facts, (2) they may again file a joint motion for approval of the settlement agreement and
25   dismissal with prejudice, this time attaching the settlement agreement, such that it is part
26   of the public record, or (3) they may file a joint notice of withdrawal from the settlement
27   agreement, in which case the parties will proceed with the case.
28          Accordingly,


                                                 -2-
 1          IT IS ORDERED that the parties’ “Joint Motion for Approval of Settlement
 2   Agreement and for Dismissal of the Lawsuit with Prejudice” (Doc. 21) is denied without
 3   prejudice.
 4          IT IS FURTHER ORDERED that by June 20, 2019, the parties shall file (1) a
 5   joint motion to seal, including compelling reasons for sealing the settlement agreement,
 6   supported by specific facts, (2) a joint motion for approval of the settlement agreement and
 7   dismissal with prejudice, attaching the settlement agreement as part of the public record,
 8   or (3) a joint notice of withdrawal from the settlement agreement, in which case the parties
 9   will proceed with the case.
10          Dated this 6th day of June, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
